DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 1A discloses 1, 5 and 8 with arrows point at blank space.  It is unclear what these numbers are pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0123622 A1 to Koenders and U.S. Patent Application Publication No. US 2020/0081554 A. to Eraslan.
Koenders discloses a method of managing supplemental user inputs for a mobile computing device, the method comprising the steps of:(A) providing at least one external device (126, 128) and at least one mobile computing device (102(N)) (Fig. 1, Pars. 32-33), wherein the external device includes at least one instruction-communicating feature (130, 132, 122) ( Fig. 1, Pars. 32-34), and wherein the instruction-communicating feature includes at least one software instruction (Fig. 1, Pars. 32-34); (B) receiving the software instruction from the instruction-communicating feature with the mobile computing device (Fig. 1, Par. 36, see also Pars. 32-34); (C) physically contacting a capacitive touch screen of the mobile computing device with the external device (126, 128) (Fig. 3, Pars. 57-58); (D) triggering a desired software based on the software instruction with the mobile computing device (Fig. 1, Pars. 36, 67-68, see also Pars. 32-34); (E) prompting to enter at least one user input for the desired software with the mobile computing device (Par. 73) and (F) receiving the user input for the desired software from the external device with the mobile computing device (Pars. 67, 73-74), if the user input is entered through the capacitive touch screen by the electrically-conductive input module (Pars. 32, 67-68).
Koenders does not expressly disclose at least one electrically-conductive input module.
Eraslan discloses at least one electrically-conductive input module (Fig. 3, Par. 29).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 2, Koenders discloses the steps of: providing the instruction-communicating feature as a personal area network (PAN) communication module (Par. 31), wherein the software instruction is stored on the PAN communication module (Par. 31); and relaying the software instruction from the PAN communication module to the mobile computing device during step (B) (Par. 31).
As to claim 3, Koenders discloses the steps of: providing the instruction-communicating feature as a machine-readable optical label (Pars. 31, 64), wherein the software instruction is encoded into the machine-readable optical label (Pars. 31, 64); and scanning the software instruction from the machine-readable optical label with a camera (optical detector) of the mobile computing device during step (B) (Pars. 31, 64).
As to claim 4, Koenders as modified discloses the steps of: providing the electrically-conductive input module with a touch button (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Pars. 16, 23, 29); and receiving the user input as a pressed-button input with the mobile computing device during step (F), if the user input is entered through the capacitive touch screen by the touch button (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Pars. 11, 16, 23).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 5, Koenders as modified discloses the steps of: providing the electrically-conductive input module with a touch annulus (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Par. 28, see also Pars. 11, 16, 23); and receiving the user input as a plurality of static discrete inputs (from multiple 411 when not spinning) with the mobile computing device during step (F) (Eraslan’s Fig. 3-5, Pars. 41, 48), if the user input is entered through the capacitive touch screen by the touch annulus (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Par. 28, see also Pars. 11, 16, 23), and if the touch annulus is not moving on the capacitive touch screen, wherein the plurality of static discrete inputs is distributed about the touch annulus (Eraslan’s Figs. 3-5, Pars. 41, 48).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 6, Koenders as modified discloses the plurality of static discrete inputs (from 411 when not spinning) is positioned equidistant from each other about the touch annulus (Eraslan’s Figs 3-5, Pars. 41, 48).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 7, Koenders as modified discloses the steps of: providing the electrically-conductive input module with a touch annulus (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Par. 28, see also Pars. 11, 16, 23); and receiving the user input as a plurality of dynamic discrete inputs (from multiple 411 when spinning) with the mobile computing device during step (F) (Eraslan’s Figs. 3-5, Pars. 40, 48), if the user input is entered through the capacitive touch screen by the touch annulus (Koenders’ Par. 67, Eraslan’s Figs. 2-3, Par. 28, see also Pars. 11, 16, 23), and if the touch annulus is translationally and/or rotationally moving on the capacitive touch screen (Eraslan’s Figs. 3-5, Pars. 40, 48), wherein the plurality of dynamic discrete inputs is distributed about the touch annulus (Eraslan’s Figs. 3-5, Pars. 40, 48).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 8, Koenders as modified discloses the method as claimed in claim 7, wherein the plurality of dynamic discrete inputs (from 411 when spinning) is positioned equidistant from each other about the touch annulus (Eraslan’s Figs. 3-5, Pars. 40, 48).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 9, Koenders as modified discloses the electrically-conductive input module includes a touch button (Eraslan’s 302, 415) and a touch annulus (Eraslan’s 301, 410 part) (Figs. 2-4, Par. 23), and wherein the touch button is centrally mounted within the touch annulus(Figs. 2-4, Par. 23), and wherein the touch annulus is mounted offset from the touch button. (Figs. 2-4, Par. 23).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).
As to claim 11, Koenders as modified discloses the steps of: processing the user input into at least one user instruction for the desired software with the mobile computing device after step (F) (Eraslan’s Figs. 3-5, Pars. 40-41); and executing the user instruction with the mobile computing device (Eraslan’s Figs. 3-5, Pars. 40-41).  It would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Eraslan to provide an intuitive feedback input device as suggested by Eraslan (Par. 3).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0123622 A1 to Koenders and U.S. Patent Application Publication No. US 2020/0081554 A. to Eraslan; in view of U.S. Patent Application Publication No. US 2008/0136792 A to Peng et al. (Peng).
As to claim 10, Koenders as modified discloses the external device includes an electrically-insulative filler and wherein the at least one electrically-conductive input module is a plurality of electrically-conductive input modules, and wherein each of the plurality of electrically-conductive input modules is electrically isolated from each other by the at least one electrically-insulative filler.
Peng discloses the insulation area (806) provides an area between the touch-sensor buttons (801) and (802) (Figs 8A-8B, Par. 105).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koenders with the teaching of Peng to prevent erroneous detection thereby optimize touch sensing as suggested by Peng (Par. 105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692